16‐1604 (L) 
     United States v. Moore 

 1

 2                                     In the
 3              United States Court of Appeals
 4                         For the Second Circuit
 5                                  ________ 
 6                                       
 7                             AUGUST TERM, 2017 
 8                                       
 9                         SUBMITTED: MARCH 27, 2018  
10                         DECIDED: FEBRUARY 25, 2019 
11                                       
12                     No. 16‐1604 (L), No. 16‐1624 (con) 
13                                       
14                         UNITED STATES OF AMERICA, 
15                                  Appellee, 
16                                       
17                                     v. 
18                                       
19                          CALVIN STEPHON MOORE, 
20                            Defendant‐Appellant.  
21                                  ________ 
22                                       
23               Appeal from the United States District Court 
24                   for the Northern District of New York. 
25            No. 1:15‐cr‐27‐1 – Thomas J. McAvoy, District Judge. 
26                                  ________ 
27                                       
28   Before: KATZMANN, Chief Judge, WALKER and POOLER, Circuit Judges. 
29                                  ________ 
30          
31         Defendant‐Appellant  Calvin  Stephon  Moore  appeals  his 

32   sentence  following  a  guilty  plea  to  three  counts  of  federal  bank 

33   robbery  in  the  United  States  District  Court  for  Northern  District  of 
     2                                                  16‐1604 (L), 16‐1624 (con) 


 1   New  York  (Thomas  J.  McAvoy,  Judge).    Moore  received  three 

 2   concurrent 135‐month terms of imprisonment.  

 3          On  appeal,  Moore  argues  that  the  district  court  erred  in 

 4   determining  that  he  was  subject  to  a  sentencing  enhancement  as  a 

 5   career  offender  under  the  2015  version  of  the  Career  Offender 

 6   Guidelines of the United States Sentencing Guidelines, §§ 4B1.1–2.  He 

 7   argues that neither federal bank robbery nor New York robbery in the 

 8   third degree are crimes of violence under U.S.S.G. § 4B1.2. 

 9          Rejecting Moore’s arguments, we AFFIRM. 

10                                     ________ 

11                        Grant  C.  Jaquith,  United  States  Attorney  for  the 
12                        Northern District of New York (Michael S. Barnett 
13                        and  Steven  D.  Clymer,  Assistant  United  States 
14                        Attorneys, on the brief), Syracuse, NY, for Appellee. 
15                         
16                        Lisa  A.  Pebbles,  Federal  Public  Defender  for  the 
17                        Northern District of New York (Molly Corbett and 
18                        James P. Egan, Assistant Federal Public Defenders, 
19                        on the brief), Albany, NY, for Defendant‐Appellant. 
20                                     ________ 

21   JOHN M. WALKER, JR., Circuit Judge: 

22          Defendant‐Appellant  Calvin  Stephon  Moore  appeals  his 

23   sentence  following  a  guilty  plea  to  three  counts  of  federal  bank 

24   robbery  in  the  United  States  District  Court  for  Northern  District  of 

25   New  York  (Thomas  J.  McAvoy,  Judge).    Moore  received  three 

26   concurrent 135‐month terms of imprisonment.  
     3                                                   16‐1604 (L), 16‐1624 (con) 


 1          On  appeal,  Moore  argues  that  the  district  court  erred  in 

 2   determining  that  he  was  subject  to  a  sentencing  enhancement  as  a 

 3   career  offender  under  the  2015  version  of  the  Career  Offender 

 4   Guidelines of the United States Sentencing Guidelines, §§ 4B1.1–2.  He 

 5   argues that neither federal bank robbery nor New York robbery in the 

 6   third degree are crimes of violence under U.S.S.G. § 4B1.2. 

 7          Rejecting Moore’s arguments, we AFFIRM. 

 8                                BACKGROUND 

 9          In October 2015, Moore pled guilty to committing the following 

10   three counts of robbery of federally insured banks in late 2014.  On 

11   November  17,  2014,  Moore  and  an  accomplice  robbed  a  branch  of 

12   KeyBank in Schenectady, New York.  During the robbery, Moore said, 

13   “[T]his  is  a  hold  up  give  me  money.”    App’x  at  37.    Moore’s 

14   accomplice  was  arrested  and  told  the  police  that  Moore  threatened 

15   the  teller  by  stating  he  had  a  gun.    On  November  18,  2014,  Moore 

16   robbed a branch of Adirondack Bank in Utica, New York.  According 

17   to a teller, Moore said, “I have a gun, I will start shooting, give me all 

18   bundles 100’s and 50’s.”  Id. at 38.  He also presented a note stating 

19   that  he  had  a  gun  and  would  shoot  if  necessary.    The  final  offense 

20   occurred on December 30, 2014, when Moore robbed a branch of First 

21   Citizens Bank in Columbia, South Carolina.  Moore told a teller that 

22   he  had  a  gun  and  presented  a  note  demanding  money.    Later  that 

23   evening, South Carolina police officers received a report of a person 
     4                                                          16‐1604 (L), 16‐1624 (con) 


 1   at a Motel 6 tossing a suspicious item over a fence and into a parking 

 2   lot.  The item was a dye pack and several $20 bills.  Officers began 

 3   stopping  people  near  the  Motel  6  and  asking  for  identification.    At 

 4   some point, they stopped Moore and discovered that he was wanted 

 5   for  federal  bank  robberies  in  New  York.    The  officers  searched  his 

 6   motel room pursuant to a warrant and found currency stolen earlier 

 7   in the day from the Columbia branch of First Citizens Bank. 

 8           In January 2015, a federal grand jury in the Northern District of 

 9   New York returned an indictment charging Moore with two counts 

10   of bank robbery “by intimidation” in violation of 18 U.S.C. § 2113(a).  

11   Id. at 11.  In February 2015, a federal grand jury in the District of South 

12   Carolina returned an indictment charging Moore with one count of 

13   bank robbery “by force and violence and by intimidation” in violation 

14   of 18 U.S.C. § 2113(a).  Id. at 13.  Subsequently, the South Carolina case 

15   was transferred to the Northern District of New York. 

16           In October 2015, Moore pled guilty to all three counts of federal 

17   bank  robbery.    The  Probation  Office  recommended  that  Moore  be 

18   sentenced under the Career Offender Guidelines.  See U.S. Sentencing 

19   Guidelines  Manual  §  4B1.1(a)  (U.S.  Sentencing  Comm’n  2015).1  


     1 Citations to the Guidelines are hereinafter referred to as “U.S.S.G.”  With 
     only  one  exception  not  relevant  here,  district  courts  are  to  sentence 
     defendants pursuant to the version of the Guidelines in effect on the date 
     of  sentencing.    See  18  U.S.C.  §  3553(a)(4)(A)(ii);  see  also  Beckles  v.  United 
     States, 137 S. Ct. 886, 890 n.1 (2017).  Accordingly, unless otherwise stated, 
     5                                                    16‐1604 (L), 16‐1624 (con) 


 1   Specifically, the Probation Office determined that: (1) Moore was at 

 2   least  18  years  old  when  he  committed  the  crimes;  (2)  federal  bank 

 3   robbery  is  a  crime  of  violence;  and  (3)  Moore  had  two  prior  felony 

 4   convictions  for  New  York  robbery  in  the  third  degree,  New  York 

 5   Penal  Law  §  160.05,  which  the  Probation  Office  considered  to  be 

 6   crimes  of  violence.    With  adjustments  for  Moore’s  acceptance  of 

 7   responsibility, his offense level of 29 and criminal history category of 

 8   VI yielded a Guidelines range of 151 to 188 months. 

 9          Moore objected to the Probation Office’s conclusion that he was 

10   a  career  offender,  arguing  that  the  Supreme  Court’s  decisions  in 

11   Johnson v. United States, 559 U.S. 133 (2010) (“Johnson I”), and Johnson 

12   v.  United  States,  135  S.  Ct.  2551  (2015)  (“Johnson  II”),  narrowed  the 

13   definition of a crime of violence under U.S.S.G. § 4B1.2(b) in such a 

14   way  that  he  should  not  be  considered  a  career  offender  because 

15   neither  federal  bank  robbery  nor  New  York  robbery  in  the  third 

16   degree  are  crimes  of  violence.    Johnson  I  clarified  that  the  term 

17   “physical force” in the definition of the term “violent felony” under 

18   the Armed Career Criminal Act (ACCA), 18 U.S.C. § 924(e)(2)(B)(i), 

19   means “violent” force, or “force capable of causing physical pain or 

20   injury  to another  person.”   559  U.S. at 140.   Johnson  II  held that  the 


     all references to the Guidelines are to the November 2015 version, which 
     was  in  effect  when  Moore  was  sentenced  on  May  9,  2016.    Thus,  the 
     amendments to §§ 4B1.1–2 that were in effect between August 1, 2016, and 
     October 31, 2016, do not apply to this appeal.  See also infra note 2. 
     6                                                     16‐1604 (L), 16‐1624 (con) 


 1   residual clause of the ACCA—which is worded identically to the 2015 

 2   version of the Career Offender Guidelines under which Moore was 

 3   sentenced—was unconstitutionally void for vagueness.  135 S. Ct. at 

 4   2557.  

 5             Rejecting Moore’s arguments, the district court sentenced him 

 6   to concurrent 135‐month terms of imprisonment on each of the three 

 7   counts of conviction, followed by three years of supervised release.  

 8   App’x  at  187–88.    At  the  sentencing  hearing,  the  district  judge 

 9   announced, “[F]or the record . . . regardless of any potential difference 

10   in  the  guidelines  calculations,  including  the  fact  that  the  criminal 

11   offender guideline application was not taken into account in the plea 

12   agreement, the Court would have imposed the same sentence based 

13   upon the [previously stated] factors and reasoning.”  Id. at 188.  Moore 

14   now challenges his sentence on the grounds that neither federal bank 

15   robbery nor New York robbery in the third degree qualifies as a crime 

16   of violence under the Career Offender Guidelines. 

17             Before  we  turn  to  the  merits  of  Moore’s  appeal,  we  note  the 

18   somewhat  unusual  briefing  schedule  of  this  appeal.    In  November 

19   2016, after Moore had already filed his opening brief, we vacated our 

20   opinion in United States v. Jones, 830 F.3d 142 (2d Cir. 2016) (“Jones I”) 

21   in light of the Supreme Court’s grant of certiorari in Beckles v. United 

22   States, 137 S. Ct. 886 (2017).  See United States v. Jones, 838 F.3d 296 (2d 

23   Cir.  2016)  (order  vacating  Jones  I).    Moore’s  opening  brief  heavily 
     7                                                      16‐1604 (L), 16‐1624 (con) 


 1   relied  on  Jones  I,  so  we  stayed  this  appeal  until  Jones  I  could  be 

 2   reconsidered  in  the  wake  of  Beckles.    In  Beckles,  the  Supreme  Court 

 3   held  that  because  the  Sentencing  Guidelines  are  advisory  and  not 

 4   mandatory, see United States v. Booker, 543 U.S. 220, 245 (2005), they 

 5   are not subject to a void for vagueness challenge, and therefore, the 

 6   residual  clause  of  the  Career  Offender  Guidelines  was  not 

 7   unconstitutional.  137 S. Ct. at 894–95.  In United States v. Jones, 878 

 8   F.3d  10,  17  (2d  Cir.  2017)  (“Jones  II”),  we    held  that  New  York  first 

 9   degree  robbery  qualified  as  a  crime  of  violence  under  the  residual 

10   clause  of  the  2014  version  of  the  Career  Offender  Guidelines.    The 

11   language  of  the  2014  version  of  the  Career  Offender  Guidelines  is 

12   substantively  the  same  as  the  2015  (pre‐amendment)  version  that 

13   applies  to  Moore’s  sentence  here.    Compare  U.S.S.G.  § 4B1.2  (2014), 

14   with U.S.S.G. § 4B1.2 (2015). 

15          In September 2017, we lifted the stay, but Moore opted to rest 

16   on his originally filed opening brief, which relied substantially on our 

17   vacated  and  superseded  opinion  in  Jones  I.    After  the  Government 

18   filed its brief in December 2017, Moore filed a reply brief relying on 

19   new  arguments.    At  our  request,  the  Government  submitted 

20   additional briefing in response to Moore’s argument that, contrary to 

21   dictum in Jones II, New York’s definition of robbery lacks an element 

22   present in the generic definition of robbery.  

23           
     8                                                  16‐1604 (L), 16‐1624 (con) 


 1                                 DISCUSSION 

 2          The  two  issues  in  this  appeal  are  whether  the  district  court 

 3   erred  in  determining  that  federal  bank  robbery  by  intimidation  in 

 4   violation of 18 U.S.C. § 2113(a) and New York third‐degree robbery 

 5   in violation of New York Penal Law § 160.05 are crimes of violence 

 6   under  the  2015  version  of  the  Career  Offender  Guidelines,  U.S.S.G. 

 7   §§ 4B1.1–2.    We  review  de  novo  a  district  court’s  determination  of 

 8   whether an offense is a crime of violence under the Guidelines.  United 

 9   States v. Van Mead, 773 F.3d 429, 432 (2d Cir. 2014). 

10          I.     The Career Offender Guidelines 

11          The  Career  Offender  Guidelines  provide  for  an  enhanced 

12   sentence when the defendant: (1) is at least 18 years old at the time 

13   she  committed  the  instant  offense  of  conviction;  (2)  has  an  instant 

14   offense of conviction that is a felony crime of violence; and (3) has at 

15   least two prior felony convictions constituting crimes of violence or 

16   controlled substance offenses.  U.S.S.G. § 4B1.1(a). 

17          When  Moore  was  sentenced  in  May  2016,  there  were  three 

18   separate  provisions  in  the  applicable  U.S.S.G.  §  4B1.2  Guideline 

19   defining “crime of violence.”  The first clause, commonly known as 

20   the “force clause” or the “elements clause,” specifies that a crime of 

21   violence is a felony that “has as an element the use, attempted use, or 

22   threatened use of physical force against the person of another.”  Id. 

23   § 4B1.2(a)(1).  The second clause, known as the “enumerated clause,” 
     9                                                     16‐1604 (L), 16‐1624 (con) 


 1   enumerates four offenses that qualify as crimes of violence: “burglary 

 2   of a dwelling, arson, or extortion, [or crimes] involv[ing the] use of 

 3   explosives. . . .”  Id. § 4B1.2(a)(2).  Finally, the residual clause specifies 

 4   that  a  crime  of  violence  also  includes  any  felony  that  “otherwise 

 5   involves  conduct  that  presents  a  serious  potential  risk  of  physical 

 6   injury to another.”2  Id.   

 7          In  addition  to  these  three  clauses  in  the  text  of  the  §  4B1.2(a) 

 8   Guideline,  application  note  1  in  the  commentary  to  the  Guideline 

 9   includes  an  additional  list  of  enumerated  offenses  that  qualify  as 

10   crimes of violence: “murder, manslaughter, kidnapping, aggravated 

11   assault,  forcible  sex  offenses,  robbery,  arson,  extortion,  extortionate 

12   extension of credit, and burglary of a dwelling.”   Id. § 4B1.2 cmt. n.1.  

13   For the sake of clarity, this opinion will refer to this fourth provision 

14   defining crimes of violence as the “commentary clause.”3 


     2 After Johnson II, the Sentencing Commission amended the Career Offender 
     Guidelines through a supplement to the 2015 Guidelines, effective August 
     1, 2016, to remove the residual clause.  See Jones II, 878 F.3d at 14 n.1 (citing 
     U.S. Sentencing Comm’n, Amendments to the Sentencing Guidelines 4–5 
     (Jan.  21,  2016),  https://www.ussc.gov/sites/default/files/pdf/amendment‐
     process/official‐text‐amendments/20160121_Amendments_0.pdf                   (last 
     visited Feb. 22, 2019)).  This amendment does not apply to Moore, as noted 
     supra note 1. 
     3  Other  opinions  inside  and  outside  this  circuit  have  referred  to  the 

     enumerated offenses in the commentary simply as “enumerated offenses,” 
     but  that  can  lead  to  confusion  because  the  four  offenses  specifically 
     identified in the text of the 2015 (pre‐amendment) § 4B1.2(a)(2) Guideline 
     are commonly referred to as the “enumerated offenses” or the “enumerated 
     clause.”    Other  opinions  have  referred  to  these  offenses  listed  in  the 
     10                                                        16‐1604 (L), 16‐1624 (con) 


 1           II.     Federal  Bank  Robbery  “by  Force  and  Violence,  or  by 
 2                   Intimidation”  Is  a  Crime  of  Violence  Because  it  Is 
 3                   Specifically  Enumerated  in  the  Commentary  Clause 
 4                   and Conforms to the Definition of Generic Robbery 

 5           Moore argues that federal bank robbery does not qualify as a 

 6   crime of violence under the force clause because the offense can be 

 7   committed by mere intimidation, which does not necessarily require 

 8   the use, attempted use, or threatened use of violent force.  Appellant’s 

 9   Br. at 27–29.  We have yet to address in a published opinion the issue 

10   of whether federal bank robbery is a crime of violence under any of 

11   the Guidelines’ provisions defining a crime of violence.4  We take this 


     commentary  as  specific  examples  of  crimes  of  violence  that  would  be 
     captured  under  the  residual  clause.    While  this  is  true,  the  fact  that  they 
     have been specifically enumerated provides them with a special status akin 
     to the four enumerated offenses in the Guideline so that there is no need for 
     a court to decide the central question under the residual clause of whether 
     these offenses “involve[] conduct that presents a potential risk of physical 
     injury to another.”  U.S.S.G. § 4B1.2(a)(2).  For this reason, these specifically 
     enumerated  offenses  deserve  their  own  designation,  and  we  think  the 
     “commentary  clause”  is  the  most  appropriate  title.    However,  when  the 
     residual clause was eliminated on August 1, 2016, in the supplement to the 
     2015 Guidelines, the enumerated offenses in the commentary clause were 
     incorporated  into  the  text  of  §  4B1.2(a)(2).    Therefore,  references  to  the 
     commentary clause are only relevant to cases applying § 4B1.2 before the 
     August 1, 2016 amendments. 
     4 The issue was addressed in two recent summary orders.  United States v. 

     Dykes, 724 F. App’x 39, 44–45 (2d Cir. 2018) (summary order) concluded that 
     because the definition of generic robbery “mirrors the elements of statutory 
     federal bank robbery,” federal bank robbery qualifies as a crime of violence 
     under the commentary clause of U.S.S.G. § 4B1.2.  Killion v. United States, 
     728  F.  App’x  19,  21–22  (2d  Cir.  2018)  (summary  order)  held  that  federal 
     bank robbery qualifies as a crime of violence under the similarly‐worded 
     force clause of the ACCA. 
     11                                                   16‐1604 (L), 16‐1624 (con) 


 1   occasion  now  to  hold  that  federal  bank  robbery  “by  force  and 

 2   violence, or by intimidation” under 18 U.S.C. § 2113(a) qualifies as a 

 3   crime  of  violence  under  the  commentary  clause  because  it  is 

 4   enumerated  in  the  Guidelines  commentary  and  conforms  to  the 

 5   definition  of  generic  robbery.    In  so  holding,  we  make  no 

 6   determination  as  to  whether  federal  bank  robbery  “by  force  and 

 7   violence,  or  by  intimidation”  is  also  a  crime  of  violence  under  the 

 8   other clauses. 

 9          Commentary and application notes in the Guidelines must be 

10   given  controlling  weight  unless  they:  (1)  conflict  with  a  federal 

11   statute,  (2)  violate  the  Constitution,  or  (3)  are  plainly  erroneous  or 

12   inconsistent with the Guidelines provision they purport to interpret.  

13   Jones II, 878 F.3d at 18 (citing Stinson v. United States, 508 U.S. 36, 45 

14   (1993)).  Neither party contends that any such flaws exist here.  We 

15   must  therefore  treat  robbery  the  same  as  if  it  were  an  enumerated 

16   offense in the Guidelines text.  See United States v. Jackson, 60 F.3d 128, 

17   131  (2d  Cir.  1995)  (“Application  Note  1  is  authoritative  because  it 

18   interprets and explains § 4B1.2 by listing offenses that constitute . . . 

19   ‘crimes  of  violence’  .  .  .  even  though  the  broadened  definition  of 

20   [‘crimes of violence’] articulated in the commentary does not appear 

21   in an actual guideline. . . .”). 

22          Treating  robbery  as  we  would  an  enumerated  offense  in  the 

23   Guidelines  text,  we  must  analyze  its  applicability  to  the  bank 
     12                                                   16‐1604 (L), 16‐1624 (con) 


 1   robberies  in  the  case  at  hand  by  using  what  is  known  as  the 

 2   categorical or modified categorical approach.  See Jones II, 878 F.3d at 

 3   15–16  (citing  Descamps  v.  United  States,  570  U.S.  254,  257  (2013)).  

 4   Under the categorical approach we examine the legal elements of the 

 5   criminal  statute  of  conviction  (rather  than  the  circumstances  of  the 

 6   criminal act) to determine whether they are identical to or narrower 

 7   than a “generic” version of the offense.  See id. at 16; see also United 

 8   States  v.  Castillo,  896  F.3d  141,  149–50  (2d  Cir.  2018).    The  generic 

 9   definition  of  an  offense  is  the  “contemporary  understanding  of  the 

10   term,”  as  ascertained  from  the  criminal  codes  of  the  states,  federal 

11   criminal  statutes,  the  Model  Penal  Code,  scholarly  treatises,  legal 

12   dictionaries, and, when appropriate, the common law.  Castillo, 896 

13   F.3d at 150 (internal quotations omitted).  If the offense matches or is 

14   narrower  than  the  generic  version,  a  conviction  under  the  statute 

15   categorically qualifies as a predicate crime of violence offense.  Jones 

16   II,  878  F.3d  at 16.    If,  however,  the  statute  criminalizes  any conduct 

17   that would not fall within the scope of the generic offense, the offense 

18   cannot be considered a crime of violence.  Castillo, 896 F.3d at 149–50.  

19   As noted, the categorical approach is confined to the legal elements of 

20   the statute, with no consideration of the facts of the underlying crime.  

21   Jones II, 878 F.3d at 16. 

22          In  the  event  a  statute  criminalizes  multiple  acts  in  the 

23   alternative,  thereby  defining  multiple  crimes,  it  is  considered 
     13                                                   16‐1604 (L), 16‐1624 (con) 


 1   “divisible,” and we apply the modified categorical approach.  Id.  A 

 2   statute  is  not  considered  divisible  if,  instead  of  defining  multiple 

 3   crimes, it lists various factual means of committing a single crime.  Id.  

 4   For example, a statute that prohibits “the lawful entry or the unlawful 

 5   entry  of  a  premises  with  intent  to  steal”  is  divisible  because  it 

 6   criminalizes  two  alternative  offenses—the  less  serious  offense  of 

 7   burglary with lawful entry and the more serious offense of burglary 

 8   with unlawful entry.  See Mathis v. United States, 136 S. Ct. 2243, 2249 

 9   (2016) (internal quotations omitted).  In a case like that, a court would 

10   apply the modified categorical approach and look to “a limited class 

11   of  documents,”  such  as  “the  indictment,  jury  instructions,  or  plea 

12   agreement and colloquy” to determine which of those two alternative 

13   offenses  was  the  offense  of  conviction.    Id.    (internal  quotations 

14   omitted).  The court would then return to the categorical analysis and 

15   compare the elements of the offense of conviction with the elements 

16   of the relevant generic offense.  Id.   

17          The  parties  do  not  contest  that  §  2113(a)  of  the  federal  bank 

18   robbery statute is divisible, and we agree.  That subsection delineates 

19   two methods of committing the crime of bank robbery: (1) “by force 

20   and violence, or by intimidation” or (2) “by enter[ing] or attempt[ing] 

21   to enter” a federal financial institution “with intent to commit . . . any 

22   felony  affecting”  such  financial  institution  “and  in  violation  of  any 

23   statute  of  the  United  States,  or  any  larceny.”    18  U.S.C.  §  2113(a).  
     14                                                    16‐1604 (L), 16‐1624 (con) 


 1   Therefore,  §  2113(a)  is  divisible,  and  we  may  look  to  Moore’s  plea 

 2   agreements to determine under which method he was convicted.  See 

 3   United States v. Wilson, 880 F.3d 80, 84 n.3 (3d Cir. 2018) (accepting the 

 4   district  court’s  determination  that  §  2113(a)  is  divisible  because  it 

 5   contains two separate paragraphs, each containing a separate version 

 6   of the crime of federal bank robbery); United States v. Rinker, 746 F. 

 7   App’x 769, 772 n.21 (10th Cir. 2018) (unpublished) (collecting cases); 

 8   see also Jones II, 878 F.3d at 16. 

 9           According to Moore’s plea agreements, he was convicted under 

10   the  first  method:  bank  robbery  “by  force  and  violence,  or  by 

11   intimidation.”  See Plea Agreement 3–4, United States v. Moore, No. 15‐

12   cr‐27  (N.D.N.Y.  Oct.  29,  2015),  ECF  No.  17;  Plea  Agreement  3–4, 

13   United States v. Moore, No. 15‐cr‐281 (N.D.N.Y. Oct. 29, 2015), ECF No. 

14   5.   

15           While  the  text  of  the  2015  version  of  the  Guidelines  only 

16   enumerates  four  general  crimes  that  per  se  qualify  as  crimes  of 

17   violence—“burglary  of  a  dwelling,  arson,  or  extortion,  [or  crimes] 

18   involv[ing  the]  use  of  explosives  .  .  .  ,”    U.S.S.G.  §  4B1.2(a)(2)—the 

19   commentary  clause  specifically  lists  robbery  as  a  crime  of  violence, 

20   along  with  murder,  manslaughter,  kidnapping,  aggravated  assault, 

21   forcible sex offenses, arson, extortion, extortionate extension of credit, 

22   and burglary of a dwelling.  Id. § 4B1.2 cmt. n.1.  For the reasons stated 

23   earlier, we give these enumerated offenses in the commentary clause 
     15                                                  16‐1604 (L), 16‐1624 (con) 


 1   the same effect as we would if they were in the text of the Guideline 

 2   itself.  Jackson, 60 F.3d at 131. 

 3          Thus, we must determine whether the “by force and violence, 

 4   or  by  intimidation”  clause  of  the  federal  bank  robbery  statute 

 5   corresponds  in  substance  to  the  generic  definition  of  robbery.    See 

 6   United States v. Walker, 595 F.3d 441, 445–46 (2d Cir. 2010) (“[W]here a 

 7   specific offense . . . is listed as a qualifying [crime of violence], ‘then 

 8   the  trial  court  need  find  only  that  the  state  statute  corresponds  in 

 9   substance to the generic meaning of [the specific offense].’” (quoting 

10   Taylor v. United States, 495 U.S. 575, 599 (1990))).  We found in Walker 

11   that  “all  fifty  states  define  robbery,  essentially,  as  the  taking  of 

12   property  from  another  person  or  from  the  immediate  presence  of 

13   another person by force or by intimidation,” thus meeting the generic 

14   definition of robbery  Id. at 446 (emphasis in original).  The relevant 

15   clause  in  §  2113(a)  defines  bank  robbery  as  taking  “by  force  and 

16   violence,  or  by  intimidation,  .  .  .  from  the  person  or  presence  of 

17   another  .  .  .  any  property  or  money  or  any  other  thing  of  value 

18   belonging  to,  or  in  the  care,  custody,  control,  management,  or 

19   possession  of,  any  bank,  credit  union,  or  any  savings  and  loan 

20   association.”  18 U.S.C. § 2113(a).  This definition criminalizes conduct 

21   that contains all of the elements of generic robbery we announced in 

22   Walker.  595 F.3d at 446; accord United States v. Dykes, 724 F. App’x 39, 

23   45 (2d Cir. 2018) (summary order).  Thus, because the “by force and 
    16                                                         16‐1604 (L), 16‐1624 (con) 


1   violence,  or  by  intimidation”  clause  of  the  federal  bank  robbery 

2   statute “is the same as, or narrower than, the relevant generic offense” 

3   of  robbery,  it  constitutes  a  crime  of  violence  subject  to  U.S.S.G.  § 

4   4B1.2’s sentencing enhancement.  Mathis, 136 S. Ct. at 2257.5 

5           Accordingly, we hold that federal bank robbery “by force and 

6   violence,  or  by  intimidation”  is  a  crime  of  violence  under  the 




    5 Moore does not contend that federal bank robbery fails to meet the generic 
    definition of robbery.  Rather, he focuses his argument exclusively on the 
    force clause, arguing that “intimidation” does not require the use or threat 
    of  violent  force  and  that  this  bank  robbery  statute  does  not  require  the 
    defendant make an intentional threat of physical force.  Appellant’s Br. at 
    27–29.  Since we conclude that federal bank robbery is a predicate crime of 
    violence under the Guidelines’ commentary clause, we decline to resolve 
    the  question  of  whether  federal  bank  robbery  is  also  a  crime  of  violence 
    under the force clause.  We note, however, that this circuit, in a summary 
    order, and our sister circuits, in published opinions, have consistently held 
    that federal bank robbery by intimidation is a crime of violence under the 
    force clause of various sentence enhancement Guidelines and statutes.  See 
    Killion,  728  F.  App’x  at  21–22  (“Killion  argues  that  in  light  of  Johnson  [I], 
    federal armed bank robbery is no longer a violent felony . . . [because] the 
    offense  does  not  require  the  use  of  any  force  .  .  .  [since]  intimidation 
    involves at most a threat of injury. . . . [However,] the threat of injury is still 
    a threat to use physical force, and is punishable under the ACCA’s force 
    clause.” (internal citations omitted)); see also United States v. Wilson, 880 F.3d 
    80, 84–85 (3d Cir. 2018); United States v. Harper, 869 F.3d 624, 626–27 (8th Cir. 
    2017); United States v. Ellison, 866 F.3d 32, 35–40 (1st Cir. 2017); United States 
    v. Brewer, 848 F.3d 711, 715–16 (5th Cir. 2017); United States v. McGuire, 678 
    F. App’x 643, 645–46 (10th Cir. 2017) (summary order); McBride, 826 F.3d at 
    295–96; United States v. Jenkins, 651 F. App’x 920, 925 (11th Cir. 2016) (per 
    curiam); United States v. McNeal, 818 F.3d 141, 152–53 (4th Cir. 2016); United 
    States v. Jones, 932 F.2d 624, 625 (7th Cir. 1991); United States v. Selfa, 918 F.2d 
    749, 751 (9th Cir. 1990). 
     17                                                   16‐1604 (L), 16‐1624 (con) 


 1   commentary  clause  of  the  Career  Offender  Guidelines  because  it 

 2   conforms to the generic definition of robbery. 

 3          III.   New York Robbery in the Third‐Degree Is a Crime of 
 4                 Violence Under the Force Clause 

 5          Moore also argues that the district court erred in applying the 

 6   Career  Offender  Guidelines’  sentencing  enhancement  because  New 

 7   York  robbery  in  the  third  degree  is  not  a  crime  of  violence  under 

 8   either the force clause or the commentary clause.  We hold that New 

 9   York robbery in the third degree is categorically a crime of violence 

10   under the force clause of U.S.S.G. § 4B1.2(a)(1).  Our holding today 

11   parallels this court’s recent decisions in United States v. Thrower,  No. 

12   17‐445, 2019 WL 385652, at *3 (2d Cir. Jan. 31, 2019) (per curiam), and United 

13   States v. Pereira‐Gomez, 903 F.3d 155, 166 (2d Cir. 2018), in which we 

14   held  that  New  York  robbery  in  the  third  degree  is  a  violent  felony 

15   under  the  force  clause  of  18  U.S.C.  §  924(3)(2)(B)  and  a  crime  of 

16   violence  under  the  force  clause  of  U.S.S.G.  §  2L1.2  of  the  2014 

17   Guidelines,  respectively.    In  light  of  our  holding  under  the  force 

18   clause,  we  do  not  consider  Moore’s  argument  that  the  New  York 

19   statute  is  broader  than  the  definition  of  generic  robbery  and  not  a 

20   crime of violence under the commentary clause.6 


     6 Moore also argues in his reply brief that New York robbery in the third 
     degree is not a crime of violence under the residual clause but concedes that 
     the  district  court  did  not  rely  on  the  residual  clause  in  making  the 
     determination  that  New  York  robbery  in  the  third  degree  is  a  crime  of 
     18                                                      16‐1604 (L), 16‐1624 (con) 


 1          As with the commentary clause, we analyze whether an offense 

 2   is  a  crime  of  violence  under  the  force  clause  using  the  categorical 

 3   approach.    Pereira‐Gomez,  903  F.3d  at  164  (citing  Stuckey  v.  United 

 4   States, 878 F.3d 62, 66–67 (2d Cir. 2017)).  This approach, familiar by 

 5   now,  involves  two  steps:  first  we  identify  the  elements  of  the 

 6   predicate conviction by determining the minimum criminal conduct 

 7   a  defendant  must  commit  to  be  convicted;  second,  we  determine 

 8   whether that minimum criminal conduct “has as an element the use, 

 9   attempted  use,  or  threatened  use  of  physical  force,”  U.S.S.G. 

10   § 4B1.2(a)(1).  Stuckey, 878 F.3d at 67; see also United States v. Hill, 890 

11   F.3d 51, 55–56 (2d Cir. 2018).  “[T]o show a predicate conviction is not 

12   a  crime  of  violence  ‘requires  more  than  the  application  of  legal 

13   imagination  to  [the]  .  .  .  statute’s  language.’  .  .  .  [T]here  must  be  a 

14   ‘realistic probability, not a theoretical possibility,’ that the statute at 

15   issue could be applied to conduct that does not constitute a crime of 

16   violence.”  Hill, 890 F.3d at 56 (alterations omitted) (quoting Gonzales 

17   v.  Duenas‐Alvarez,  549  U.S.  183,  193  (2007)).    This  means  that  a 

18   defendant  must  point  to  at  least  one  case  in  which  a  court  in  fact 

19   applied a particular statute in a manner for which he or she argues.  

20   Id. 



     violence.  We decline to consider this argument given our holding that New 
     York  robbery  in  the  third  degree  is  a  crime  of  violence  under  the  force 
     clause. 
     19                                                  16‐1604 (L), 16‐1624 (con) 


 1          New York third‐degree robbery is not divisible, and therefore 

 2   we apple the categorical approach without modification.  See Mathis, 

 3   136 S. Ct. at 2248–49.  A person is guilty of New York third‐degree 

 4   robbery when she “forcibly steals property.”  N.Y. Penal Law § 160.05.  

 5   A person forcibly steals property when, 

 6          in  the  course  of  committing  a  larceny,  he  uses  or 
 7          threatens  the  immediate  use  of  physical  force  upon 
 8          another  person  for  the  purpose  of:  (1)  [p]reventing  or 
 9          overcoming resistance to the taking of the property or to 
10          the  retention  thereof  immediately  after  the  taking;  or 
11          (2) [c]ompelling  the  owner  of  such  property  or  another 
12          person to deliver up the property or to engage in other 
13          conduct which aids in the commission of the larceny. 

14   N.Y. Penal Law § 160.00;  see also Pereira‐Gomez, 903 F.3d at 165.   

15          Distilled  to  its  basic  elements,  third‐degree  robbery  in  New 

16   York  requires  the  use  or  threat  of  immediate  physical  force  upon 

17   another in furtherance of a larceny.  Plainly then, the elements of this 

18   offense  constitute  a  crime  of  violence  under  the  force  clause  of  the 

19   Career Offender Guidelines because they include “as an element the 

20   use,  attempted  use,  or  threatened  use  of  physical  force  against  the 

21   person of another.”  U.S.S.G. § 4B1.2(a)(1).  

22          Moore’s arguments that New York robbery in the third degree 

23   does not qualify as a crime of violence under the force clause of the 

24   Career Offender Guidelines are unavailing.  He argues that New York 

25   third‐degree robbery does not require violent force but can be violated 

26   with “relatively minor physical power,” Appellant’s Reply Br. at 14, 
     20                                                       16‐1604 (L), 16‐1624 (con) 


 1   and  therefore  runs  afoul  of  the  Supreme  Court’s  requirement  in 

 2   Johnson I that physical force be “violent force—that is, force capable 

 3   of causing physical pain or injury to another person,”  Johnson I, 559 

 4   U.S. at 140 (emphasis omitted).7   

 5          To  support  his  argument,  Moore  principally  relies  on  our 

 6   vacated opinion in Jones I.  To the extent anything in our vacated Jones 

 7   I  opinion  may  have  supported  Moore’s  position,  it  has  no 

 8   precedential value.  See In re Bernard L. Madoff Inv. Sec. LLC, 721 F.3d 

 9   54,  68  (2d  Cir.  2013)  (“[V]acatur  dissipates  precedential  force.”);  see 

10   also Pereira‐Gomez, 903 F.3d at 165 n.45 (“In [Jones I], this Court initially 

11   reversed  Spencer  on  the  basis  of  perceived  supervening  Supreme 

12   Court guidance.  But Jones I was subsequently vacated and our ruling 

13   in Spencer was reinstated.”); Massey v. United States, 895 F.3d 248, 251 

14   n.6 (2d Cir. 2018) (per curiam) (same). 

     7  In  holding  that  physical  force  means  violent  force  or  force  capable  of 
     causing physical pain or injury to another person, the Johnson I Court was 
     interpreting the ACCA’s force clause defining a “violent felony” and not 
     the Career Offender Guidelines’ force clause defining a “crime of violence.”  
     559 U.S. at 135, 140.  The Supreme Court has never directly held that Johnson 
     I’s definition of physical force applies to the Career Offender Guidelines’ 
     force  clause.    However,  the  two  clauses  are  substantively  similar  to  one 
     another, and, as discussed, the Supreme Court indicated in Johnson I that 
     case law interpreting a specific force clause can be reliably applied to other, 
     similarly  phrased  force  clauses.    See  id.  at  140.    Therefore,  we  assume 
     without holding that Johnson I’s definition of physical force applies to the 
     force clause of the Career Offender Guidelines at issue in this case.  See, e.g., 
     Hill, 890 F.3d at 58 (assuming, without deciding, that Johnson I’s definition 
     of  physical  force  applies  to  18  U.S.C.  §  924(c)(3)(A)’s  similar  force  clause 
     definition of crime of violence). 
     21                                                       16‐1604 (L), 16‐1624 (con) 


 1          Moore also relies on decisions from other circuits interpreting 

 2   other states’ robbery statutes to support his argument that New York 

 3   robbery in the third degree is not a crime of violence under the force 

 4   clause because it does not require violent force.  Even if those other 

 5   states’  robbery  statutes  were  identical  to  the  relevant  New  York 

 6   statute, however, they are not controlling in this circuit.  Our circuit 

 7   has  addressed  this  exact  argument  in  Pereira‐Gomez  and  concluded 

 8   that “[b]y its plain language . . . New York’s robbery statute includes 

 9   as  an  element  the  use  of  violent  force.”    903  F.3d  at  165  (emphasis 

10   added).  Moore’s argument that New York robbery in the third degree 

11   does not require violent force as defined by Johnson I is foreclosed by 

12   our recent opinion in Pereira‐Gomez, as supported by the New York 

13   Court of Appeals’s interpretation of the statute.  Id.8   

     8 In Pereira‐Gomez, we held that robbery in any degree under New York law 
     is  a  crime  of  violence  under  the  force  clause  of  §  2L1.2  of  the  2014 
     Guidelines.  903 F.3d at 166.  Even more recently in United States v. Thrower, 
     we reached the same conclusion as it pertains to violent felonies under the 
     force  clause  in  the  ACCA.    2019  WL  385652,  at  *3–4.    We  have  reached 
     similar  conclusions  on  other,  prior  occasions.    See,  e.g.,  United  States  v. 
     Spencer, 955 F.2d 814, 820 (2d Cir. 1992) (attempted New York robbery in 
     the third degree “has as an element the use, attempted use, or threatened 
     use  of  physical  force  against  the  person  of  another”  because  it  requires 
     “forcibly stealing property and using or threatening the immediate use of 
     physical force upon another person”  (internal quotations and alterations 
     omitted)); United States v. Brown, 52 F.3d 415, 425–26 (2d Cir. 1995) (New 
     York  attempted  robbery  in  the  third  degree  constitutes  a  violent  felony 
     under the force clause of the ACCA, which uses the same language to define 
     a violent felony as the Career Offender Guidelines: any crime that “has as 
     an  element  the  use,  attempted  use,  or  threatened  use  of  physical  force 
     22                                                       16‐1604 (L), 16‐1624 (con) 


 1          Any  doubt  as  to  the  lack  of  merit  of  Moore’s  argument  was 

 2   recently  removed  by  the  Supreme  Court’s  rejection  of  a  similar 

 3   challenge to Florida’s robbery statute, which requires “resistance by 

 4   the victim that is overcome by the physical force of the offender.”  See 

 5   Stokeling v. United States, 139 S. Ct. 544, 549 (2019) (internal quotations 

 6   omitted).  The  Court  held  that  the  Florida  statute  does  constitute  a 

 7   violent felony under the force clause of the ACCA despite the fact that 

 8   the  force  may  be  minor  and  may  not  cause  pain  or  injury,  because 

 9   Johnson  I’s  definition  of  violent  force  is  concerned  with  only  the 

10   potential of the force to cause pain or injury, rather than the likelihood 

11   that  it  will.    Id.  at  554.    Like  the  Florida  robbery  statute  at  issue  in 


     against the person of another”) (internal quotations omitted); United States 
     v. Miles, 748 F.3d 485, 490 (2d Cir. 2014) (per curiam) (same).  Pereira‐Gomez, 
     Thrower,  Brown,  and  Miles  addressed  the  force  clauses  of  §  2L1.2  and  the 
     ACCA, but we see no reason why the reasoning of these prior cases should 
     not  apply  with  equal  force  to  the  materially  identical  force  clause  of  the 
     Career Offender Guidelines in § 4B1.2.  See United States v. Parnell, 524 F.3d 
     166,  169–70  (2d  Cir.  2008)  (per  curiam)  (“We  have  previously  relied  on 
     authorities  interpreting  the  ACCA’s  definition  of  a  ‘violent  felony’  to 
     interpret the [Career Offender] Guidelines’ definition of ‘crime of violence’ 
     .  .  .  because  those  provisions  are  substantively  similar,  making  authority 
     interpreting  one  phrase  persuasive  in  interpreting  the  other  phrase.” 
     (internal quotations, citations, and alterations omitted)); see also Johnson I, 
     559 U.S. at 140 (applying case law interpreting the force clause of 18 U.S.C. 
     § 16’s crime of violence provision to an issue requiring interpretation of the 
     ACCA’s  “very  similar”  force  clause  provision).    In  this  case,  the  force 
     clauses in the 2014 Guidelines’ version of § 2L1.2 and in the ACCA have the 
     exact same definition as the force clause in the 2015 version of § 4B1.2: an 
     offense that “has as an element the use, attempted use, or threatened use of 
     physical force against the person of another.”  Compare Pereira‐Gomez, 903 
     F.3d at 164, and Thrower, 2019 WL 385652, at *2, with U.S.S.G. § 4B1.2(a)(1).   
    23                                                  16‐1604 (L), 16‐1624 (con) 


1   Stokeling, the New York robbery statute requires the use or threat of 

2   force  in  order  to  overcome  the  victim’s  resistance  to  the  theft,  and 

3   therefore, it is “capable of causing physical pain or injury.”  Id. at 555 

4   (quoting Johnson I, 559 U.S. at 140).   

5                                 CONCLUSION 

6          For all of the foregoing reasons, the district court appropriately 

7   applied  the  2015  (pre‐amendment)  Career  Offender  Guidelines’ 

8   sentencing  enhancement  in  this  case,  and  thus,  we  AFFIRM  the 

9   judgment of the district court.